Citation Nr: 0103104	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-36 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C. § 1151 for left arm disability claimed as a 
result of VA surgical treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from August 1951 to March 
1955 and from November 1956 to June 1957.

This appeal is from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
regional office (RO).

In February 1999, the appellant testified at a hearing at the 
Seattle RO before the undersigned member of the Board of 
Veterans' Appeals.  See 38 U.S.C.A. § 7107(c) (West Supp. 
2000).  He filed a timely motion for correction of the 
transcript of the hearing, identifying precisely the changes 
sought.  38 C.F.R. § 20.716 (2000).  Upon review of the 
motion, it was granted in part and denied in part.  Id.  The 
ruling on the motion is of record in the appellant's VA 
claims folder, and it sets forth the corrections allowed, 
which are incorporated by reference into the hearing 
transcript.


FINDINGS OF FACT

1.  In February1978, the appellant presented to Denver VAMC 
with a refracture of a previously fractured left mid-radius 
and underwent surgical repair by open reduction internal 
fixation with bone graft.

2.  The February 1978 procedure repaired a refracture of an 
August 1977 fracture of the left mid-radius that had healed 
with some angulation and formation of callus at the fracture 
site and with reduced range of supination and pronation of 
the forearm.

3.  The appellant currently has a healed fracture of the left 
mid-radius with fixation hardware in place, with reduction of 
supination to 30 degrees and of pronation to 80 degrees, some 
shortening of the radius and angulation of the ulna, mild 
numbness over the dorsal forearm and tenderness over the 
extensor muscles from the radius in the distal third of the 
forearm to the thumb and wrist.

4.  The residuals of the refracture of the mid-radius and its 
surgical repair are the necessary consequences of the repair 
of the refracture.


CONCLUSION OF LAW

The appellant does not have additional disability of the left 
arm as the result of VA hospitalization, medical or surgical 
treatment.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In February 1978, the appellant sought treatment at Denver VA 
Medical Center (VAMC) for a refracture of the mid-shaft of 
the left tibia.  On admission on February 10, 1978, the 
appellant reported the following history:  He sustained a 
closed radial shaft fracture in August 1977 when he fell from 
a ladder.  Dr. Thulen, who offered and counseled open 
reduction internal fixation (ORIF) to the appellant, 
initially treated it.  The appellant declined, electing 
closed treatment of the fracture for financial reasons.  
Casting for 10 weeks in a long arm plaster cast treated the 
fracture, and the fracture appeared united when the cast was 
removed.  On February 4, 1978, he refractured the same area.  
He was admitted to the VA hospital for ORIF with application 
of bone graft to the refracture site.  

Physical examination on admission revealed the left upper 
extremity was neurovascularly intact, the skin was closed, 
and all musculotendon units were intact.  The appellant could 
not pronate or supinate the forearm due to acute pain from 
the refracture; there was full range of motion of the left 
elbow.  The appellant stated that he had lacked full 
pronation and supination of the left forearm ever since the 
removal of the long arm plaster in October 1977.

Surgically, the appellant underwent open reduction internal 
fixation of the radial mid shaft refracture with a 6-hole 
dynamic compression ASIF plate.  Bone graft was obtained from 
the left iliac crest and applied to the refracture site about 
the lateral area of the fracture, but not on the medial side 
so as to prevent synostosis between the radius and the ulna.

In further detail, the surgery report noted that upon 
exposure of the refracture of the tibial fracture site, 
hypertrophic callus about the nonunion fracture site was 
easily palpable.  The fracture could be reduced and was in 
near anatomical position.  The compression plate was bent to 
conform to the radial bow, and fixed with six screws.  The 
bone graft was placed about the radial aspect of the fracture 
site, with none placed along the ulnar aspect to prevent 
synostosis.  After the surgical site was closed and dressed, 
a dorsal plaster splint was applied.  There were no 
complications in the procedure.

Postoperatively, the appellant did well.  When dressings were 
removed on the second post-operative day, range of motion of 
the forearm was intact, with supination to 0 and pronation to 
90 degrees.  Post-operative x-ray revealed possibly some 
angular deformity in the internal fixation of the radius, 
although during surgery, the two portions of the radius 
appeared to be anatomic.  However, there were spikes of bone 
as there would be from a recent fracture to insure the 
alignment.  It was explained to the appellant that he might 
not obtain full pronation or supination.  The appellant 
reported that he had never had full pronation or supination 
since his original injury.  The appellant was discharged on 
codeine, to have follow-up in the orthopedic outpatient 
department.

There are no outpatient follow-up records in the claims 
folder.  In September 1999, the RO requested the VAMC to 
obtain and provide all medical records from 1978 to date, 
regardless of archival medium (e.g. microfiche).  In October 
1999, the VAMC provided hospital discharge summaries and 
outpatient notes from 1974 to 1986, mostly unrelated to the 
left arm, and reported that no other records were available.

A private hospital record of March 1981 shows that the 
appellant sought treatment for left shoulder and arm pain.  
The appellant reported that he twisted his left arm and 
shoulder three days prior to admission.  On examination, the 
left arm was neurovascularly intact, with muscle 
fasciculations.  The diagnosis was muscle spasm of the left 
arm and shoulder.

Two lay statements, March and April 1985, reported that the 
appellant, a painter by trade, could not lift things or carry 
ladders, or do other work, in part because of left forearm 
pain.

On VA examination in April 1985, the appellant complained of 
left arm and shoulder pain since left forearm surgery at 
Denver VAMC.  He reported pain in the fracture site 90 
percent of the time.  He reported he could not handle objects 
with his left hand, often dropping them.  He identified 
himself as right-handed.  The examiner's review of history 
based on a reportedly partial record included notice of VA 
surgery for fracture of the left radius and ulna.  The 
appellant reported his original injury as occurring when a 
car fell on and fractured his left forearm while he was 
working under it.  He reported that initial treatment was 
with a closed reduction and he had nonunion of the fractures.  
He reported subsequent open reduction and bone graft at the 
VAMC, with limited pronation and supination since then.

On examination, the left forearm had some muscle atrophy and 
a nontender, 13-centimeter (cm.) surgical scar.  The left 
wrist was 16 1/2 and the right wrist was 17 cm. in 
circumference.  The left and right were 22 1/2 versus 24 cm. at 
mid-forearm and 25 versus 27 1/2 cm. at their point of maximum 
measurement.  The left elbow pronated and supinated from 0 to 
45 degrees.  The right elbow pronated from 0 to 80 and 
supinated from 0 to 85 degrees.  Left shoulder abduction and 
flexion were from 0 to 180 degrees, and internal and external 
rotation were from 0 to 90 degrees.  X-ray study revealed an 
orthopedic fixation device traversing the transverse fracture 
of the mid-shaft of the radius, with the fracture fragments 
in near-anatomic position without evidence of loosening or 
infection of the orthopedic screws.  The diagnosis was post-
operative left radius, transverse fracture, old, with signs 
and symptoms as described.

In October 1986, the appellant sought VA outpatient treatment 
for pain in the right elbow and for pain and swelling at the 
left forearm operation site.  He reported he fell one week 
previously and increased pain in the left forearm beginning 
the same time as the right elbow pain began.  Examination of 
the left forearm revealed a well-healed dorsal scar with 
moderate soft tissue swelling over it and no palpable bony 
defect.

On VA examination in May 1991, the appellant complained of 
swelling and inflammation of his left forearm, and that he 
could only turn it half way.  He also complained of left 
shoulder spasm upon use of his left forearm and wrist.  
Historically, he reported a fracture of the left wrist in 
1981 [sic], initially casted and then operatively reduced 
with internal fixation and bone graft.  On examination, both 
shoulders were of equal dimensions with full range of motion.  
Both elbows had normal, full range of motion.  Left forearm 
supination was limited to about 15 degrees and pronation was 
normal.  The wrist had normal range of motion.  The diagnosis 
was old healed fracture of the left radius, treated by 
operative reduction and internal fixation, post-traumatic 
changes on x-ray, well healed scar, limited motion.

Treatment records from J. Coker, M.D. of January and April 
1992 noted a history of ORIF of the left ulna in the mid 
1970s, with a great deal of aching and soreness over the 
anterior left forearm and over the anterior ulna 
intermittently during the past several years.  Examination in 
January 1992 revealed supination to about 10 degrees and 
nearly normal pronation.  There was full range of motion of 
the left elbow and wrist.  There was tenderness to palpation 
at the dorsum of the ulna, and the plate was palpable over 
the dorsum of the ulna.  X-ray study of the arm revealed the 
old, large plate on the mid-shaft ulna, localized dorsally 
and slightly medially.  Oblique views showed no evidence of 
bony problems.  The impression was bursitis.  The April 1992 
record noted an old radial plate placed in 1978, with current 
complaints of much aching pain.  The plan was for removal of 
the plate and screws.  The doctor informed the appellant of 
the potential risks and potential benefits.

The appellant had physical evaluations, apparently for a 
Social Security or other disability claim performed in March, 
April, and May 1992 by T. Cook, M.D., Dr. Coker, and S. Fay, 
M.D., respectively, each completing identical evaluation 
forms.  Dr. Cook found severe impairment of basic exertional 
ability (unable to lift two pounds) of the left forearm.  The 
others found sufficient exertional ability for sedentary 
work.  All essentially diagnosed status post operative left 
forearm fracture with marked (less than severe) impairment.  
Dr. Cook diagnosed chronic muscle strain of the left forearm.  
Opinion varied on the permanence of the impairment, with the 
difference apparently based on the prognosis for improvement 
upon removal of the orthopedic appliance.  Dr. Fay noted 
alcoholic peripheral neuropathy among the appellant's 
diagnoses.

In October 1992, the appellant had an orthopedic evaluation 
by L. Jump, M.D.  Dr. Jump noted historically that the 
appellant fractured his left radius in 1975 [sic] and 
underwent ORIF with bone transplant from his left hip in 
Denver.  The appellant reported that this was "a new 
procedure," and that he was assured he would "be as good as 
normal."  The appellant reported that following surgery he 
had a loss of rotation of his left wrist and of 60 degrees of 
supination that he never regained.  He also reported loss of 
some radial and ulnar deviation of the wrist.  He was able to 
continue working until about 18 months ago, when he started 
developing swelling, crepitation and pain over the dorsum of 
the left forearm, localized to the area of the surgical 
metallic plate, and swelling of the dorsum of the hand with 
some aching over the lateral elbow epicondyle, which had kept 
him from heavy work.  An hour of heavy work as a painter 
precipitated the pain and swelling.  The appellant reported 
that after discussing with Dr. Coker the chances for 
improvement and for worsening of his condition after removal 
of the surgical plate, he decided against removal.  He 
reported he had had no intensive physical therapy or any 
exercise program.  He also reported that he developed a 
carpal flexion contracture after work with his hands, usually 
of his fingers and sometimes of his thumb; he had never had 
this evaluated.

On physical examination, the hand had no muscle atrophy.  The 
fingers had full range of motion.  There was good strength 
for the three motor nerves of the hand, including thumb 
apposition and finger adduction, with slight but symmetrical 
weakness of wrist dorsiflexion.  The mid-forearm and the 
lateral epicondyle ached upon dorsiflexion of the left wrist.  
Rotation of the right forearm appeared normal.  Rotation of 
the left forearm showed a significant loss of supination, 
with supination to 30 degrees, at which point there was 
almost locking.  Review of x-rays showed the metallic plate 
securing the dorsal aspect of the radius might be impinging 
on the ulna during this rotary movement.  Both elbows had 
full extension and flexion.  Both shoulders had full 
abduction, rotation, and motion without pain or complication.

Deep tendon reflexes were 1+ and symmetrical in both upper 
extremities.  Dorsiflexion of the right wrist (dominant hand) 
was mildly weak.  The left wrist had similar weakness of 
flexion with a breakaway component suggestive of neuropathy 
or factitious testing.  The left wrist extension was mildly 
weak and produced ache in the joining of the flexor tendon 
and muscle body and in the lateral epicondyle.  The left 
biceps had very reproducible and very consistent 4/5 
breakaway weakness upon four tests, suggestive of slight 
atrophy.  Triceps strength was 5/5 and symmetrical although 
mildly weak bilaterally.  Two-point pinprick sensation was 4 
mm. over all fingers except the left second digit, palmar 
aspect, in which there was only 6 mm. two-point 
discrimination and subjective report of somewhat different 
sensation to light touch.

The mid-portion of the dorsal left forearm had an area of 2+ 
palpable crepitation with active movement of the left wrist 
or extension and flexion of the fingers.  There was pain in 
this area when those motions were done forcefully.  There was 
also 1+ palpable tenderness over the left lateral elbow 
epicondyle.

X-ray study of the left forearm showed a long, thick, wide 
metallic surgical fixation device over the mid-portion of the 
radius, which appeared to approach the ulna very closely.  
Bony union was somewhat obscured, but there appeared to be a 
step off the cortex underneath the plate, without good callus 
formation.  Bony structures of the elbow and wrist appeared 
normal.

Dr. Jump's impression was tenosynovitis, dorsal left forearm, 
extensor muscle group, probable 18 month duration; metallic 
fixation, dorsal left radius, 1975; loss of forearm 
supination rotation, most likely secondary to internal radial 
fixation device, 1975; slight sensory loss, second left 
digit, consider neuropathy versus possible early carpal 
tunnel (doubt); weakness, left "biopsy" [sic], possibly 
secondary to neuropathy; previous history of moderate alcohol 
consumption, ending in 1990.

Dr. Jump commented that removal of the surgical plate would 
probably allow the appellant to regain full rotation of the 
wrist.  He felt the tenosynovitis was chronic and that the 
metallic plate underlying the tendon extensor muscle complex 
could possibly be aggravating the tenosynovitis.  He opined 
that the left biceps weakness and sensory loss of the left 
digit were not fully explained and needed more detailed 
neurologic evaluation, but could be related to alcoholic 
neuropathy.  He also opined that the left extensor 
tenosynovitis would make operating controls difficult and 
such activity, if prolonged, would exacerbate the condition.  
The appellant was felt to have accommodated to his loss of 
supination of the left wrist, which Dr. Jump felt was a main 
disability because it had existed since 1975.

The appellant testified at a hearing before the undersigned 
in February 1999.  The appellant stated that the reports of 
Drs. Jump, Coker, and Cook show that he does have additional 
disability of the left arm as a result or consequence of VA 
treatment.  He stated that the reduction in supination to 30 
degrees reported by Dr. Jump was an additional disability 
resulting from the surgery.  He asserted that the impingement 
of the surgical plate on the ulna described by Dr. Jump 
constituted an additional disability and that it was not a 
necessary consequence of the surgery.  He asserted that the 
functional impairments described by Dr. Cook were additional 
disability that he had not had prior to VA surgery.  He 
asserted that the pain and swelling in his left forearm were 
additional disabilities.  He reported that Dr. Coker had 
advised that removal of the surgical plate had the potential 
to alleviate the pain in his arm, apparently implying that 
was evidence that the plate caused the pain.  He argued, in 
essence, that the pain therefore constituted additional 
disability.  The appellant asserted, in essence, that the 
Unites States Supreme Court holding in Brown v. Gardner, 513 
U.S. 115 (1994), controlled the application of 38 U.S.C. 
§ 1151 in his case, and therefore, he did not have to show 
any fault on VA's part to prevail in his claim.

The appellant explicitly contradicted entries in the February 
1978 Denver VAMC records, stating they were patently false 
and made no sense.  He denied that he had made certain 
statements attributed to him by the VA surgeon who operated 
on him and signed the February 1978 reports.  He denied that 
Dr. Thulen had offered or counseled open reduction and 
internal fixation in August 1977 when he treated the 
appellant's first fracture, or that he had elected casting 
instead for financial reasons.  He denied that he reported 
any such thing in February 1978.  He related that he sought 
treatment at the nearest hospital after he broke his arm in a 
fall from a ladder, and that the fracture was casted without 
discussion of alternatives.  He stated that the only follow-
up treatment was the removal of the cast without any 
subsequent examination or therapy after 10 weeks.  He denied 
that he had any reduction in supination or pronation of the 
left forearm subsequent to uncasting of the first left radial 
fracture, and he denied that he ever reported such reduced 
range of motion in February 1978.  He stated that after 
removal of the cast about October 1997, he resumed work as a 
house painter without any impairment of his left arm, and 
continued working without impairment until his second 
fracture.

The appellant testified that the VA surgeon advised him that 
he could have another long arm cast or he could have an 
unusual operation perfected by a doctor who had pioneered the 
procedure and who would assist in his surgery.  The appellant 
reported that the surgeon assured him in no uncertain terms 
that the procedure would restore the complete use of his left 
arm.  He testified that had he not been told that, he would 
have opted for the cast.  He stated that the surgeon did not 
tell him until after the procedure that he may not obtain 
full pronation-supination and that the hospital record 
statement that he had reported never having full pronation-
supination since his original injury was absurd.  He stated 
that he only had very limited pronation, supination, chronic 
pain and shoulder spasms after the second fracture.  The 
appellant stated that the sole reason to which he could 
attribute the VA surgeons misstatements was that his 
operation was not a success, and that the assurances the 
surgeon had given him about restoring the complete use of his 
arm would never come to pass.

The appellant asserted that whereas there was a conflict 
between his and the VA surgeon's statements, a reasonable 
doubt arose in his case, and that he is entitled to the 
benefit of the doubt under 38 C.F.R. § 3.102.  He further 
asserted that the VA surgeon did not state that he consulted 
with the doctor who treated his first fracture, and that if 
the VA surgeon had obtained the information attributed to the 
appellant from the private doctor, there would be a record of 
it, and that the lack of such a record created reasonable 
doubt.

At the hearing, the appellant submitted copies of two 
articles about VA's plan to monitor pain as a "fifth vital 
sign" in medical treatment.  One article noted national 
annual economic loss due to pain.

The Board remanded the appellant's case in September 1999 to 
obtain certain medical records if possible, to afford the 
appellant a VA examination, and to obtain the examiner's 
medical opinion on points relevant to the appellant's claim.  
The Board provided the appellant a copy of the remand 
describing the scope of the search for records.  VA sought 
records from the Social Security Administration relevant to 
the appellant's assertion that he had received social 
security disability benefits because of his left arm.  The 
SSA informed VA that it had no records pertinent to a 
disability claim, because the appellant obtained retirement 
benefits at age 65.  The appellant submitted records, 
summarized above, which he stated are those upon which SSA 
had made a disability determination.  The appellant also 
reported to the RO that he attempted to locate and obtain 
records from Dr. Thulen and from the hospital that treated 
his original left arm fracture, but that he could not locate 
Dr. Thulen, and the hospital had informed him records from 
the time of his initial treatment were destroyed.

The RO sought complete records from Denver VAMC, specifying 
the scope of the request and that it encompassed all archival 
media.  In October 1999, Denver VAMC provided copies of the 
February 1978 reports already of record and stated that it 
had no others.

On VA examination in May 2000, the examiner reported that the 
appellant's outpatient chart and claims file were reviewed.  
The examiner noted the appellant was alert and a good 
historian.  Historically, the appellant reported fracturing 
his left arm in the fall or early winter of 1977, which was 
treated with closed reduction by a private practitioner, and 
several months later the radius refractured, at which time 
the appellant sought VA treatment.  The appellant reported 
that the fracture was surgically treated by open reduction 
with four or six screws and a bone graft from the left 
pelvis.  He reported that he had had several medical opinions 
about whether to remove the hardware, which currently 
remained in place.  The appellant complained of loss of 
motion of the forearm, occasional swelling over the operative 
site and occasional spasms of the scapular muscles in his 
left upper extremity if he uses his left arm for any lifting 
or work.

On examination, the left forearm supinated to 25 or 30 
degrees, compared to about 80 degrees with the right forearm.  
The left forearm pronated to 75 or 80 degrees, compared to 
about 80 degrees on the right.  Wrist extension was about 60 
degrees bilaterally.  Flexion of the right wrist was about 50 
degrees and of the left wrist, 35 to 45 degrees.  There was a 
healed, five-inch long mid-dorsal scar of the left forearm, 
which was nontender.  There was mild numbness over the dorsal 
forearm.  He was tender over the extensor muscles to the 
thumb and wrist coming from the radius in the distal third of 
the forearm.  The appellant indicated those muscles would 
swell more than they were at the current examination.  The 
examiner reported that he saw no more swelling in the distal 
third of the left radial forearm muscles than of the distal 
third of the right radial forearm muscles.  There was mild 
numbness in several digits of the left hand.  Comparing 
sensation in the left hand to the right hand, with right hand 
sensation 100 percent in all digits, the left index finger 
was about 95 percent.  The report stated sensation in the 
left little finger twice (presumably, one of those was for 
another finger), once as 40 percent and once as 50 percent.  
The intrinsic muscles of both hands seemed intact and not 
weak.  There was negative carpal tunnel compression test on 
the left hand "plus, minus" on the right hand.  There was 
mild atrophy of the thenar muscles of the left hand and no 
thenar atrophy of the right hand.

The examiner's impression was that the appellant had a 
refracture of a radius fracture of his left forearm, with the 
original fracture in 1977 and the refracture in early 1978, 
with operative care at Denver VAMC.  He opined that the 
treatment at Denver VAMC contributed to the appellant's 
current condition and that his left forearm disability is a 
consequence of the February 1978 surgery.

A July 2000 report of contact between RO personnel and the 
May 2000 examiner noted that the examiner stated that the 
appellant's claims folder had not been available for the 
examination, and his opinion was solely on the basis of the 
current examination and history the appellant provided at the 
examination.  Arrangement was made for the examiner to review 
the claims folder and to write a supplemental report.

The VA examiner made a supplemental report in July 2000.  He 
stated that RO personnel had directed his attention to 
February 1978 VAMC records of the treatment of the 
appellant's left forearm, which were among the records 
provided for his review.  The examiner noted that the records 
confirmed that VA treated a refracture in February 1978 of a 
fracture initially sustained in August 1977 and treated by 
Dr. Thulen.  The examiner noted he had no records from Dr. 
Thulen.  The examiner quoted portions of the February 1978 VA 
records pertaining to the circumstances of the initial 
fracture, the offered ORIF and the actually performed long 
arm cast, and that the fracture was apparently united when 
the cast was removed.  He noted the reported postoperative 
result of 0 degrees of supination and 90 degrees of 
pronation.  He further noted the discharge summary report of 
x-ray indication of possibly some angular deformity in the 
internal fixation of the left radius with the expected spikes 
of bone from the recent fracture to insure alignment.  The 
surgical report indicated that operatively, the two portions 
of the radius appeared in anatomic alignment.  Finally, the 
examiner noted that the appellant was informed that he might 
not regain full range of motion and that he had reported that 
he had not had full range of motion since the original 
injury.

The examiner opined that the VA surgery did not cause or 
aggravate injury to the appellant's left arm, but actually 
improved the pre-admission condition of the angulated, 
refractured radius.  He opined that any additional disability 
was a necessary result of the surgery, because the fracture 
was a refracture with callus formation and probably some pre-
existing angulation at the fracture site, although he did not 
think that there was any additional disability related to the 
operative site.  He reiterated the clinical findings from the 
May 2000 examination.  He said the residual numbness of the 
dorsum of the left forearm and the extensor muscle tenderness 
was to be expected with operative treatment of a radius 
forearm fracture.  He noted that x-ray study in May 2000 
showed a healed fracture of the mid-radius with no sign of 
any heterotopic ossification of the soft tissue and with a 
positive ulnar variance indicative of some shortening of the 
radius fracture occurred during healing.  He stated that the 
appellant's results were compatible with treatment of a 
radius fracture, and he did not think that the Denver VAMC 
worsened his condition or contributed to any forearm or hand 
disability by the surgery performed in February 1978.

In a September 2000 statement, the appellant addressed 
contradictions in the VA examiner's two reports.  He again 
reported that he had never been offered open reduction after 
the first radius fracture, and noted the VA examiner's 
characterization of him as a good historian as corroboration 
of the truth of his currently reported history.



II.  Analysis

A.  Procedural

Review of the procedural history of this case reveals that 
the RO notified the appellant of the information necessary to 
prosecute and develop his claim.  The RO sought all evidence 
of which it had notice, and communicated with the appellant 
by telephone regarding non-VA evidence it was unable to 
obtain.  The appellant provided the evidence initially sought 
from SSA, indicating it was the evidence SSA had previously 
had, and he indicated that he had made diligent search for 
other private records.  Thus, the appellant had actual notice 
of the actions taken to assist him to develop evidence in his 
claim, and his reports of his own unsuccessful efforts to 
obtain evidence abrogated VA's duty to seek that evidence.  
The appellant was provided a copy of the Board's remand 
identifying VA evidence the RO was to obtain.  After negative 
results of a search for certain VA records, the RO informed 
the appellant in a supplemental statement of the case in 
August 2000 of the records it had obtained, thus affording 
the appellant notice that it had not obtained other records.  
VA has discharged its several duties to notify the appellant 
about evidence and information necessary to his claim, VA's 
efforts to obtain evidence, and the results of such efforts.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

B.  Substantive

The appellant has claimed that he suffers additional 
disability or disabilities as a result of the performance of 
surgery at a VA medical center (VAMC) in February 1978.  
Apparently, based on his hearing testimony, he alleges 
disability comprises limitation supination and pronation of 
the left forearm, pain in the left arm, including his left 
shoulder, especially with use, inability to grip and 
manipulate objects with his left hand and sensory changes.  
He attributes these conditions to the presence of the metal 
plate used in fixation of his left radius refracture, its 
impingement on the ulna, incorrect alignment of the fracture 
and lack of callus formation.

The appellant initiated his claim in January 1995.  
Consequently, this case is controlled by the ruling in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991) aff'd, F. 3d 
1456 (Fed. Cir. 1993), aff'd sub nom. Brown v. Gardner, 513 
U.S. 115 (1994), which held that fault or negligence on the 
part of VA is not a requirement of the statutory provision of 
compensation for additional disability resulting from VA 
hospitalization, medical or surgical treatment.  See 
38 U.S.C.A. § 1151 (West 1991).

Although Congress has since amended section 1151 to require 
that additional disability resulting from VA surgery be the 
fault of VA, that amendment post-dates the initiation of the 
appellant's claim.  See P.L. 104-102, § 422(a), Sep. 26, 
1996, 110 Stat. 2926 (codified at 38 U.S.C.A. § 1151 (West 
Supp. 2000)).  In 1995, VA promulgated amendments to the 
regulation implementing section 1151 to comport with the 
Court's ruling.  The Board applies those amendments in this 
decision.  38 C.F.R. § 3.358 (1995).

The regulation governing the appellant's claim provides, in 
pertinent part, the following:

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of . . . 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
  (1)	The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.
* * *
  (ii)	As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve. 
* * *
(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of . . . hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:
* * *
  (3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran . . ..  
"Necessary consequences" are those 
which are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.

38 C.F.R. § 3.358 (1995).

To apply the regulation, the alleged "disease or injury" 
from which "additional disability" results must be 
identified.  38 C.F.R. § 3.358(a).  Then "the physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based," 38 C.F.R. 
§ 3.358(b)(1) (emphasis added), can be identified so as to 
permit its comparison with "the subsequent physical 
condition resulting from the disease or injury."  In this 
case, the surgery done in 1978 to repair the broken arm is 
the alleged injury.  The "disability allegedly resulting 
from that . . . injury," is the reduced range of motion, 
pain, and sensory changes.  The "physical condition prior to 
the . . . injury" that is the "condition which the specific 
medical or surgical treatment was designed to relieve," 
38 C.F.R. § 3.3.58(b)(1)(ii), is the appellant's refractured 
left radius, i.e., a broken arm.

The appellant's claim is predicated on a false premise and a 
misconstruction of the regulation.  He seeks to demonstrate 
additional disability by comparing the condition of his left 
arm after it healed from the first fracture (before the 
second fracture) to the condition of his left arm after VA 
surgery.  He apparently wishes the facts analyzed as if the 
second fracture never happened, i.e., as if he came to VA for 
remedial treatment of a healed fracture and then, after VA 
treatment, found his arm in worse condition than it had been 
before he sought VA treatment.  However, he did not have a 
whole arm immediately before VA surgery.  Immediately before 
VA treatment, he had a broken arm.

Put yet another way, had VA not treated him, he would have 
been left with a broken arm.  When he presented for 
treatment, he had no supination or pronation, and the arm was 
useless because of the fracture.  Regulation requires that 
his post-treatment condition shall be compared to the pre-
treatment condition, that is, his broken arm, to determine if 
there is additional disability.  As Dr. Jump indicated in 
October 1992, the loss of range of motion is the main current 
disability.  To the extent he seeks service connection under 
section 1151 for loss of range of motion as additional 
disability resulting from VA surgical treatment, the claim is 
fundamentally meritless.  After presenting with no range of 
motion immediately prior to VA treatment, he ended up with a 
range of motion.  At his hearing, the appellant argued that 
he should be compensated because VA "having undertaken to 
bestow a benefit, has, in fact, inflicted a loss," quoting 
Brown v. Gardner, 5 F. 3d 1456, 1463 (1993).  To the extent 
the alleged loss is range of motion of his left forearm, 
comparing the physical condition of the arm immediately prior 
to VA treatment to its current condition, 38 C.F.R. 
§ 3.358(b), VA did not inflict a loss.  It bestowed a 
benefit.  Under the governing regulation, there is no 
additional disability.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1995).

The appellant has argued a different interpretation of the 
regulation, claiming additional disability in current 
clinical findings regarding the left arm.  For reasons 
discussed below, even if the appellant's interpretation were 
correct, the Board finds his testimony incredible, and it 
thus provides no basis for finding additional disability.

First, as to the facts regarding the condition of the 
appellant's left forearm before the refracture, the appellant 
has testified in direct contradiction to the February 1978 VA 
hospital records.  The hospital report and the appellant's 
February 1999 testimony cannot both be true.  The hospital 
records purport to have recorded history provided by the 
appellant that he had reduced supination and pronation after 
the first fracture healed and before the refracture.  The 
appellant testified, in short, that he had no such reduced 
range of motion or any other impairment after the first 
fracture healed, and that he never gave such history in 
February 1978.  He now argues, citing 38 C.F.R. § 3.102, that 
his testimonial contradiction weighs equally against the 
hospital record, creating equipoise in the evidence, 
requiring that VA afford him the benefit of the doubt in his 
current claim.

The doctrine of reasonable doubt "is not a means of 
resolving actual conflict or a contradiction in the 
evidence."  38 C.F.R. § 3.102 (2000).  Thus, its application 
is specifically precluded as a means of resolving exactly the 
situation arising from the appellant's testimony.  Although 
the benefit of the doubt cannot be denied the appellant 
merely because of suspicion or doubt as to the truth of any 
statements submitted, if the entire, complete record 
otherwise warrants invoking this doctrine, impeachment or 
contradiction by known facts is distinguishable from mere 
suspicion or doubt.  Id.

In this case, the VA records and the appellant's testimony 
contradict each other.  Thus, the benefit of the doubt is not 
for application as to these disputed facts.  Rather, the 
Board must assess the credibility of the mutually exclusive 
evidence, credit one and discredit the other.  The 
appellant's testimony that he was not offered ORIF after the 
August 1977 fracture is immaterial to his claim, because 
there is no dispute whether he had ORIF after the first 
fracture.  He did not, and the reason is irrelevant to any 
question in this case.  The material contradictions are 
whether the appellant had limitation of motion prior to the 
ORIF and whether he was guaranteed a certain outcome and that 
guarantee was obfuscated in the medical records.  The latter 
is material in that evidence of certainty of an outcome could 
be evidence that a different outcome constitutes additional 
disability.

Several factors influence the determination whether to find 
the February 1978 VA records or the appellant's recent 
testimony credible and the other not.  First, the VA records 
are contemporaneous with the events in question, or nearly 
so, and are thus not subject to the vagaries of the effect of 
time on memory.  Second, the VA records are government 
medical records created in the regular performance of the 
medical and record keeping duties of the personnel who 
created them.  As such they are entitled to a presumption of 
regularity, absent some evidence of irregularity in the 
discharge of those duties.  Mindenhall v. Brown, 7 Vet. App. 
271 (1994).  Misrepresentation or falsification of medical 
records would be an irregularity in the discharge of official 
duties.  The appellant's testimony alone is insufficient to 
show irregularity rebutting the presumption.  Third, a 
guarantee of a perfect outcome of surgery is so far from the 
norms of medical practice that the Board finds utterly 
unbelievable the assertion that a surgeon made such a 
guarantee.  The appellant's explanation for the purportedly 
falsified hospital record, that the surgeon fabricated 
statements attributed to him to hide his guarantee of a 
perfect surgical outcome, is likewise incredible.  Fourth, 
the statements attributed to the appellant in the medical 
records were made and recorded in the context of seeking and 
providing medical treatment, which makes them inherently 
credible, both because the appellant had an immediate 
incentive to be truthful, and because the recordation was by 
a professional in discharge of professional duties and under 
a professional obligation to be accurate.  Fifth, the 
appellant's current contradictory testimony is in the context 
of seeking monetary benefits, which provides an incentive to 
alter his recollection.

Upon consideration of the above factors, the Board concludes 
that the February 1978 VA hospital records are credible 
evidence of the appellant's and the surgeon's statements at 
the time and of the medical events that transpired prior to 
and at the time of the VA hospitalization and treatment.  The 
Board further concludes that the appellant's testimony is not 
credible evidence of the status of his left arm prior to the 
February 1978 treatment or of statements attributed to VA 
personnel during that treatment.

Significantly, the only credible information about the 
appellant's left arm prior to the refracture is from the 
February 1978 report, and it is informative only about the 
skeletal aspect of the appellant's condition.  To the extent 
his claim comprehends muscular and neurologic residuals of 
his refracture repair, the record provides no basis to 
compare his physical condition before and after VA surgery.  
It is the appellant's burden to submit evidence in support of 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(a)).  The regulation 
requires evidence of status before and after VA treatment to 
make the comparison essential to finding additional 
disability.  The Board cannot find "additional disability" 
by comparing evidence of the "after" condition to no 
evidence of the "before" condition.  Rather, the 
appellant's failure to meet his burden to provide evidence in 
support of his claim must simply weigh against the claim.  
While the unavailability of evidence is not the appellant's 
fault, neither is it a reason for the Board to make up facts 
to fill the blanks.

The medical reports of Drs. Fay, Cook, Coker, and Jump are 
informative about the condition of the appellant's left arm 
at the time of those examinations.  As each of these reports 
show, most clearly Dr. Jump's, the appellant was not 
forthcoming with history of the first fracture.  Thus, 
however accurate these records are in representing the 
condition of the bones, muscles, and nerves of the 
appellant's left arm, they have essentially no probative 
value in determining whether there was additional disability 
as a result of VA treatment.

The sole exception to this is Dr. Jump's finding of 
tenosynovitis and his opinion that the lifting of the muscle 
by the underlying plate may be aggravating the condition.  
This is significant, because it explicitly relates the 
current finding to the VA surgery.  However, in view of 
subsequent evidence, it is insufficient evidence to find 
additional disability.

The May 2000 VA examination did not diagnose tenosynovitis.  
In fact, it found no evidence of the recurrent swelling 
reported by the appellant.  Dr. Jump's finding predated his 
claim by several years, and entitlement to VA disability 
compensation requires "current disability."  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The existence 
of current disability requires proof by evidence of "current 
symptomatology."  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Thus, Dr. Jump's finding is not probative of current 
disability.

Finally, the VA examiner revised his initial opinion in July 
2000 to state that such disability or objective clinical 
findings in the left upper extremity as he did identify as 
residuals of VA surgery were necessary results because of the 
condition of the left radius upon presentation for treatment.  
The Board finds this revision credible and of greater 
probative value than the conclusion reached after the May 
2000 examination, because the revised opinion was based on 
more complete information.

None of the medical reports of record, including those from 
Drs. Fay, Cook, Coker, and Jump, indicated that VA treatment 
was not "properly administered."  Necessary consequences of 
properly administered treatment are not compensable 
additional disability within the meaning of section 1151.  38 
C.F.R. § 3.358(b) (1995).

In the final analysis, the preponderance of the evidence is 
against finding additional disability in the existing 
residuals of left radius ORIF with bone graft within the 
meaning of 38 U.S.C.A. § 1151 (West 1991), as implemented by 
38 C.F.R. § 3.358 (1995).  Consequently, the appellant's 
claim must be denied.



ORDER

Disability compensation under the provisions of 38 U.S.C. 
§ 1151 for left arm disability as a result of VA surgical 
treatment is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

